The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims

	Claims 1-6 are pending.
Abstract
	The abstract of the invention is not descriptive. The abstract does not reflect the invention as claimed, i.e., a system. A new abstract is required which is clearly indicative of the invention to which the instant claims are directed. 
.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:

Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a method (claims 1-4), and a corresponding computer-readable medium with instructions (claims 4-6), and thus said claims are properly drawn to one of the four statutory categories of invention. 

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include identifying peptide data in mass-spectra,  searching  protein database for matching information, determining peptide confidence values, selecting a protein from the set of proteins with a largest protein confidence value, and  using mathematical formulas to compute peptide probabilities and  recalculate them into protein probabilities.  In other words, the claimed method simply describes the concept of gathering and combining data by reciting steps of organizing information through mathematical concepts such as mathematical algorithms. 
The above steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a computer system ”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer system “ does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include calculating protein confidence value Pp is a probability calculated according to
 Pp =11-I (1 - C), 
 calculating peptide posterior probability according to 
Pp= 1 -H-I (1 - P(+ B)i), and 
calculating posterior probability of the ith peptide, P(+ B), of the set of peptides as
  
    PNG
    media_image1.png
    40
    178
    media_image1.png
    Greyscale
 




Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre-solution activity.  

Obtaining mass spectrometry data is a pre-solution activity directed to aspects of the information being analyzed. The step does not result in any practical improvement result, it addresses a generic analytical step of mass spectrometry of a sample to gather information to be analyzed.  

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

 Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, mass spectrometry of a protein sample is not viewed as an improvement. 

Further, as stated above, improvement in the judicial exception itself is not an improvement in technology.  Still, for the completeness of the analysis, the result of the method in identifying proteins found in the sample as the proteins with the saved “largest protein confidence values” is not viewed as an improvement in the data analysis as  the “largest protein confidence values”,  might be low, unrelated,  and not reflecting presence of any protein. 

Claims 4-6 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
As also explained above, the generic steps of obtaining and analyzing protein samples by mass-spectrometer constitute insignificant pre-solution activity- it is widely accepted in the art that mass-spectrometry is a well-understood, routine and conventional activity used in analytical methods.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	    
Prior art made of record

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nesvizhskii et al. (Anal. Chem. 2003, 75, 4646-4658) taken together with Seymour et al (US 2006/0030053).
	
Nesvizhskii et al.  teach obtaining the plurality of spectra from mass spectrometer,  identifying a plurality of peptides, and searching the protein database for proteins matching peptides  thus producing a set of proteins and a corresponding set of peptides (Abstract, paragraph bridging pages 4647-4648, and p. 4648). Further, the reference teaches determining probabilities that peptide assignments are correct (viewed as determining peptide confidence values for the set of peptides), and calculating  protein confidence value for each protein in the set of proteins based on confidence values of peptides (probability that a protein is present by combining together the probabilities that corresponding peptides are correct), and selecting a with a largest protein confidence value.  See paragraph bridging pages 4647-4648, section Protein Probability estimates, pages 4649-4650 (compare to equation 1 on p. 12 of specification). 
Seymour et al (US 2006/0030053) teach a system for calculating protein confidence values in proteomic analysis (see abstract), comprising a protein database, one or more mass spectrometers that perform a plurality of scans of a sample producing a plurality of spectra (see Fig. 1, para [0026]-[0027] and [0033] - disclosing mass spectrometers (MS) that perform scans of a sample to produce spectra); and a processor in communication with the protein database and the one or more mass spectrometers (see Fig. 17 and para [0079] - disclosing a processor that is part of the computer system).  The system obtains plurality of spectra from the mass spectrometer, identifies a plurality of peptides from the plurality of spectra (see Fig. 11 B, para [0026]-[0029], [0031]-[0034] and [0057], and searches the protein database for proteins matching peptides from the plurality of peptides producing a set of proteins and a corresponding set of peptides. Further, the system  determines peptide confidence values for the set of peptides (see Fig. 7B, 9, para [0032], [0034]-[0037],  calculates a protein confidence value for each protein in the set of proteins based on one or more peptide confidence values of one or more corresponding peptides from the set of peptides (sea Fig. 7B, 9, 12, para [0032], [0034]-[0037], [0039]-[0040], [0044] and [0058] - a total protein confidence value is calculated for each protein based on the confidence values of the constituent peptides), and  selects a protein from the set of proteins with a largest protein confidence value, saves the largest protein confidence value for the protein - a winner protein is selected based on the confidence values).  The system recalculates the protein confidence value for each protein in the set of proteins based on one or more peptide confidence values of one or more corresponding peptides from the set of peptides and an effect of removing the one or more peptides corresponding to the removed protein from the set of peptides (see Fig. 12, para [0035]-[0040] and [0057],[0058])



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb